Citation Nr: 1505947	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and M.M.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946 and from April 1951 to August 1952.  He died in November 1954 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California, which determined that new and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death had not been received.  

In connection with her appeal, the appellant and M.M. testified at a hearing in November 2007 before a Veterans Law Judge.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

Thereafter, in January 2008, the Board determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant subsequently filed a claim alleging that there was clear and unmistakable error in the Board's January 2008 decision.  A June 2008 Board decision found that there was no clear and unmistakable error in the January 2008 Board decision.  The appellant appealed the June 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Memorandum Decision, the Court vacated and remanded the June 2008 Board decision, and in accordance with the Court's decision, a December 2012 Board decision determined that there was clear and unmistakable error in the January 2008 decision and, as such, reopened the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  A Board decision issued simultaneously with this decision denied the reopened claim for service connection for the cause of the Vetean's death on the merits.

The Veteran filed an appeal to the Court with respect to the December 2012 Board decision that denied service connection for the cause of the Vetean's death on the merits.  In October 2013, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the December 2012 Board decision that denied the claim for service connection for the cause of the Veteran's death and remanded the claim to the Board for further consideration consistent with the JMR.   

In July 2014, an Independent Medical Expert (IME) opinion pursuant to 
38 U.S.C.A. § 7109 (West 2014) was requested by the Board.  This opinion was completed in October 2014 and forwarded to the appellant and her attorney for review and an opportunity to respond in November 2014.  Additional argument and evidence from the Veteran's attorney in response to the IME was received in January 2015. 

As a final preliminary matter, the Board notes that no documents are currently contained in the Veteran's Virtual VA or Veteran Benefits Management System paperless claims files.  


FINDING OF FACT

Resolving all doubt in the appellant's favor, the Veteran's death was causally related to a psychiatric disorder that may be linked to service. 



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as a psychosis, to  a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Payment of compensation for a disability that is a result of one's own alcohol or drug abuse is precluded by Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, (effective for claims filed after October 31, 1990, as in this case).  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

However, the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's death certificate indicates that he committed suicide in November 1954, and the cause of death was listed as carbon monoxide poisoning.  An autopsy was performed at this time and anatomic diagnoses of carbon monoxide poisoning, early portal cirrhosis of the liver, and fibrous pleurisy of the right lung were assigned.  The autopsy also noted that the right lung was involved in an active fibrous pleurisy with 95 percent of these being tubercular in origin.

At her November 2007 Board hearing and in written statements, the appellant contends that the Veteran committed suicide in 1954 because he was depressed and terrified at the recurrence of coccidioidomycosis, which she alleges he was treated for during service.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

With respect to the nature of the pulmonary treatment during service, service treatment records confirm that the Veteran was treated in a hospital from July 1951 to October 1951 (including periods of convalescence) following a number of symptoms including cough and pleuritic pain.  A chest X-ray at that time disclosed consolidation of the right middle lobe of the lung.  The Veteran was started on penicillin and a very slow resolution of the right middle lobe followed.  An X-ray taken in October 1951 revealed almost complete resolution in the right middle lung field.  It was also noted that a coccidioidin skin test was positive in July 1951, but a culture of sputum and gastric washings for tubercle bacilli and coccidioides were repeatedly negative.  A diagnosis of pneumonia of the right middle lobe was assigned, and "Valley Fever" (coccidioidomycosis) was also listed as a diagnosis by Department of Army documents characterizing the treatment that was provided to the Veteran during this hospitalization.  The Veteran was examined at service discharge, and he was noted to be feeling quite well.   

Contemporaneous evidence of the severity of the in-service lung condition is represented by a letter dated in September 1953 from the appellant's mother in which she indicated that she visited her daughter in August 1951 and learned that the Veteran was in the hospital with coccidioides.  She indicated that the physician informed her that this had a very slow recovery.

According to a VA treatment record dated May 1963, the Veteran was treated in February 1954 for tonsillitis.  The authoring physician noted that the Veteran seemed to be of a highly nervous and excitable nature at that time.

The appellant has also submitted numerous lay statements in support of her claim.  A letter dated March 1963 from a friend of the Veteran notes that the Veteran told him that he contracted some kind of sickness while on active duty and that this sometimes left him feeling very low and depressed.  An individual purporting to be a friend of the appellant's sister indicated in a letter dated April 1963, the Veteran was very nervous, insecure, and out of touch with reality and life.  An April 1963 letter from a fellow soldier noted the Veteran to be unfriendly.  It also notes that the Veteran was diagnosed with what was called "Valley Fever."  A May 1963 letter from a woman reporting to be a friend of the appellant indicates that the Veteran was very antisocial and exhibited strange behavior, including cutting his arms with a razor blade and sticking his head in the oven on one occasion.  A 20-year friend of the Veteran also submitted a letter dated May 1963, alleging that after returning from service, the Veteran was far more concerned about his health and physical well-being than he was prior to service.  The record contains numerous other letters from 1963 alleging that the Veteran behaved strangely and that he seemed different after military service.  A friend also wrote in November 1969 that the Veteran used to complain about his nerves and his bad lungs.  Affidavits affirming some of these statements were received in April 2014.

The record also contains a private opinion dated August 2005 and signed by a physician with the initials W.E.F.  According to statement provided by Dr. F, he reviewed the autopsy report of the Veteran and concluded that the gross autopsy findings and final autopsy diagnosis was consistent with a clinical diagnosis of so-called "Valley Fever."  Dr. F indicated that findings of active fibrous pleuritis may occur due to tuberculosis or other bacterial or fungal organisms.

The Board obtained a medical opinion from a VA psychiatrist in November 2011.  The psychiatrist noted that there was not sufficient evidence to indicate that it was at least as likely as not that the Veteran killed himself due to depression related to coccidioidomycosis.  

The November 2011 opinion was deemed inadequate by the Board for lack of sufficient rationale, and the VA psychiatrist provided VA with a more thorough explanation in a March 2012 addendum opinion.  The psychiatrist explained that the Veteran's death by carbon monoxide was deemed to have been suicide based on earlier descriptions of the Veteran alluding to committing suicide by similar means.  The psychiatrist also reviewed the above referenced 1963 statement from the Veteran's general or primary care provider in which the Veteran was described as being highly nervous and excitable in nature.  The VA psychiatrist did not find this statement to suggest the existence of depression as there was no indication that the provider had an expertise in psychiatry, and he also found the statement to be "very nonspecific" in nature.  The psychiatrist also considered the descriptions provided by the Veteran's family and friends, including those describing his excessive drinking.  The psychiatrist indicated that if the Veteran was alcohol dependent and intoxicated much of the time, it might greatly be part of all the other disturbing behaviors described by these individuals.  Having considered the above, the VA psychiatrist opined that, without a psychiatric or psychological interview or any statement about the Veteran while he was alive, he was unable to offer any specific diagnosis, beyond one of highly likely alcohol dependence.  The examiner also noted that there was certainly no direct or definitive clinical evidence or other statements directly indicating that the Veteran's suicide was due to depression as a direct result of his medical condition or fear of recurrence of that condition. 

The VA psychiatrist also determined that there was no adequate clinical psychiatric or psychological evidence documented prior to the Veteran's death that would allow one to conclude that the Veteran suffered from a psychiatric disorder at the time of his death that manifested during his treatment for coccidioidomycosis in 1951.  The examiner reviewed anecdotal lay statements, but noted that these only allowed for speculation given the lack of first hand data in the form of statements by the Veteran to a mental health professional during the time period in question.  The VA psychiatrist again stressed that active and possibly chronic alcohol abuse or dependence might have been present during this time and might have contributed to the descriptions of disturbing behaviors in the above noted statements.  He also explained that rendering a diagnostic impression for an individual who died in 1954 was "beyond what I would be able to do" given that he was a "general psychiatrist" with "no expertise in forensic or legal areas." 

With respect to the March 2012 opinion set forth above, the JMR found that, in stating that he could not render a diagnostic impression for the Veteran because he had no expertise in forensic psychiatry, the VA psychiatrist who rendered this opinion "implied that another examiner, with expertise in forensics or legal areas, might be able to offer such diagnostic impressions."  As such, the JMR found, in essence, that the Board's failure to discuss whether VA should have procured a medical opinion from a mental health professional with experience in forensics rendered inadequate the Board's determination that the duty to obtain a VA medical opinion had been satisfied.  

A VA medical opinion from an infectious disease physician was received in August 2012.  The physician opined that there was no evidence to suggest that coccidioidomycosis ever played an isolated and pathogenic role in the Veteran's lung pathology.  The physician explained that while the Veteran showed evidence for prior exposure to coccidioides, there was no serologic or clinical evidence for an active infection.  It was explained that  even if the Veteran had been found to have coccidioidomycosis, the medical records indicate that the Veteran's clinical course improved to baseline and that he was asymptomatic a month after his initial presentation, with a chest X-ray revealing "complete resolution" of the previously noted infiltrates.  Because of this lack of evidence of coccidioides playing any pathogenic role in the Veteran's clinical course, coccidioidomycosis was ruled out in March 1954 as the Veteran's symptoms had resolved. 

The VA physician acknowledged but disagreed with the opinion by Dr. F that the autopsy findings were consistent with coccidioidomycosis, concluding after review of the record and the medical review of causes of fibrous pleurisy that there was no way to prove that coccidioidomycosis would cause these changes, particularly given the normal lung tissue seen on autopsy.  The VA physician explained that fibrous changes are suggestive of any type of inflammation and could be due to any infection, and that while there was a strong indication for the Veteran having had some sort of granulomatous type of lung disease in the past, the fibrous inflammation was only suggestive of exposure and did not necessarily indicate active infection.

Following the Court's grant of the JMR, an April 2014 opinion supporting the appellant's claim from a private forensic psychologist was received.  The psychologist concluded that the proper diagnosis for the Veteran was psychotic  disorder, not otherwise specified (NOS), and his conclusion, in pertinent part, was as follows: 

Based upon available information, in my clinical opinion, it is [at] least [as] likely than not that [the Veteran] was experiencing a myriad of symptoms, including psychosis (to a compensable degree of 10 percent or more) which began following his two month of absence from the Air Force in the summer of 1951.  [The Veteran's] struggles dealing with the prospects of his chronic, medical condition (Valley Fever) led to a steady decline of his psychological functioning, culminating in his eventual suicide.  Therefore, it is at least as likely as not that [the Veteran's] death was due to such a mental condition that included psychosis.  

This private forensic psychologist also stated that the Veteran's "perpetual struggle coping with Valley Fever" was the "genesis" of his various maladaptive behaviors. 

In light of the complexity of the clinical evidence as set forth above and the directives of the JMR, the Board found that further clarification of the psychiatric record by way of an opinion from a forensic psychiatrist was necessary, and solicited such by way of a request for an IME opinion pursuant to 
38 U.S.C.A. § 7109 in July 2014.  The requested IME opinion, rendered by a private forensic private psychiatrist, was completed in October 2014.   

The expert noted that the file had been referred to him for review (although he did not specifically state that he had reviewed the entire claims file), and the opinion contains direct references to clinical evidence of record.  In pertinent part, he noted that there was evidence of a significant change in the Veteran's behavior after discharge from service, with the only direct clinical evidence of such by a comment by a physician in 1954 that the Veteran was nervous and excitable.   He indicated that there was a "significant amount of collateral information indicating specifically that he was consuming alcohol constantly," and concluded as follows:

Since there was only collateral information and no direct observation or objective evaluation of the subject, it is likely that the psychosis he demonstrated in terms of paranoid thinking and bizarre behaviors [of] being aloof, unsociable[,] and withdrawn from others at times . . . was due to a substance induced psychotic disorder rather than a psychotic disorder not otherwise specified.  The certainly manifested itself within a year of his separation from service in August 1952 and appeared to be of a severe degree.

The expert also, noting that the only documented "issues" in service involved the hospitalization for pneumonia and the Veteran's concern that this was "Valley Fever," said that it was "more likely than not that [the Veteran's] condition was related to some issues which occurred during his military service."  Rationale provided for relating the Veteran's psychiatric condition to service was the lack of any documentation of psychiatric problems prior to service and the collateral documentation of a significant change in the Veteran's behavior within one year of separation from service.  The expert concluded that it was not possible to state with any degree of medical certainty whether the psychiatric disorder that he had related to service was "definitely" associated with the in-service lung disease or a "principle contributory cause of the suicide."  He also noted that his only disagreement with the April 2014 opinion by the private forensic psychologist was with the diagnosis rendered by this psychologist of psychotic disorder NOS rather than his diagnosis of a substance induced psychotic disorder. 

Another opinion, in disagreement with the October 2014 IME opinion, was completed in December 2014 by the private forensic psychologist who rendered the April 2014 opinion.  The psychologist argued that the October 2014 opinion did not take into account the Veteran's concern over Valley Fever or the behavioral changes exhibited while he was home on leave, and that the opinion did not appear to have been based on a review of the entire claims file as relevant lay statements were not acknowledged or addressed in the report.  The psychologist also set forth the criteria for a diagnosis of substance induced psychotic disorder under DSM IV, which are quite extensive, and found that the diagnosis of this condition in the IME opinion was "incomplete."  He also opined as follows:

Given that Valley Fever has the potential of impacting brain functioning, one cannot overlook the possibility of his medical condition also impacting his psychiatric condition beyond simply heavy alcohol usage.  Considering the apparent proliferation of [the Veteran's] drinking, it is reasonable to assume that his alcohol abuse did not start after his Valley Fever diagnosis. 

If [the Veteran's] alcohol abuse is at the crux of his psychosis as opined by [the psychiatrist who rendered the IME opinion], one would have expected lay statements and clinical data endorsing observed behavioral changes prior to his periods of hospitalization for Valley Fever.  

As noted in this writer's previous assessment, "[the Veteran's] wife along with several friends and family observed considerable and troubling differences in [the Vetean's] personality and behaviors after his period of hospitalization."  This data strongly suggest[s] that [the Veteran's] symptoms are better accounted for by a Psychotic Disorder that is not substance induced; therefore, disqualifying [the IME opinion's] diagnosis of Substance-Induced Psychotic Disorder.  

The Veteran's attorney argued in a December 2014 presentation that, as both the IME opinion and private forensic psychologist's opinion attributed the Veteran's psychiatric disability to military service, and the only disagreement the psychiatrist who completed the IME opinion had with the forensic psychologist was with the diagnosis, the only issue in dispute, in essence, was whether the Veteran's death due to suicide was the result of psychotic disorder related to service or a substance induced psychotic disorder, a disability for which payment of the benefits sought cannot be granted.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  She also alleged that there were "problems" with the IME opinion; namely, that the opinions with respect to whether the Veteran's psychiatric disability was related to a lung disability or his suicide was the result of a service-related psychiatric disability were  not based on the proper legal standard of review; that the expert who completed the opinion did not report that he had reviewed the claims file or address "numerous factors" involved with the determination at issue contained therein; and that he did not discuss, in essence, the possibility that the Veteran's drinking problems represented self medication due to a non substance related psychiatric disability, which would not preclude payment of the benefits sought.  See Allen, supra.   

The Board acknowledges the conclusion in the August 2012 VA medical opinion dismissing the possibility that the Veteran actually had coccidioidomycosis in the days preceding his suicide, but this does not change the fact that the Veteran may nevertheless have believed that this condition would recur.  As such, the matter of the existence or potential recurrence of coccidioidomycosis in the days prior to the Veteran's death is not determinative of the matter for consideration.  

Regarding the opinions offered by mental health professionals in this case, they all reflect, to varying degrees, familiarization with the Veteran's in-service and post-service history.  In addition, each opinion was offered by experts in the field of psychiatry and are supported by a detailed rationale.  As such, each opinion offers probative evidence as to whether the Veteran's death by suicide was the result of at least some portion of a psychiatric disability-aside from that attributed to primary alcohol abuse-related to service.  Consequently, the evidence is in relative equipoise on such question.  Therefore, the Board resolves all doubt in favor of the appellant and finds that service connection for the cause of the Vetean's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


